1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ANDREW BARACCO, an                        Case: 2:19-cv-08092-JAK-JC
     individual,
12                                             CONSENT DECREE
13                           Plaintiff,
                                               JS-6: Case Terminated
14              -v-
15
     ADRIENNE LANDAU DESIGNS,
16   INC., a New York corporation; and
     DOES 1-10, inclusive,
17
18                           Defendants.
19
20
           1.     This Consent Decree is entered into as of the Effective Date, as defined
21
     below in Paragraph 12, by and between the following parties: Plaintiff Andrew
22
     Baracco (“Plaintiff”) and Defendant Adrienne Landau Designs, Inc. (“Defendant”)
23
     (Plaintiff and Defendant shall hereinafter be collectively referred to as the “Parties”
24
     and individually as a “Party”) for the purposes and on the terms specified herein.
25
26
27
28
1                                       RECITALS
2          2.    Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
3    U.S.C. §§ 12181 - 12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt.
4    36, prohibit discrimination on the basis of disability in the full and equal
5    enjoyment of the goods, services, facilities, privileges, advantages, and
6    accommodations of any place of public accommodation by any private entity that
7    owns, leases (or leases to), or operates any place of public accommodation. 42
8    U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).
9          3.    Section 51(f) of the California Civil Code provides that a violation of
10 the right of any individual under the ADA shall also constitute a violation of the
11 Unruh Civil Rights Act.
12         4.    On September 18, 2019, Plaintiff filed a lawsuit against Defendant in
13 the Central District of California. Plaintiff alleged that Defendant’s website directed
14 at consumers which can be accessed by U.S. based consumers through the use of
15 the domain name http://www.adriennelandau.com (the “Website” as further defined
16 in Paragraph 15), contains barriers that prevent full and equal use by blind persons,
17 in violation of Title III of the ADA, 42 U.S.C. §§ 12181-12189, and the Unruh
18 Civil Rights Act, California Civil Code § 51 et seq.
19         5.    Defendant expressly denies that the Website violates Title III of the
20 ADA, the Unruh Civil Rights Act, or any other applicable law, rule, regulation or
21 statute. By entry into this Consent Decree, Defendant does not acknowledge or
22 admit any violation of any law or any wrongdoing of any kind in any respect.
23         6.    This Consent Decree resolves, settles, and compromises all issues
24 between the Parties based on the allegations set forth in Plaintiff’s Complaint and
25 those claims or issues which arise from such allegations.
26
27
28
1                                     JURISDICTION
2          7.    Plaintiff alleges that Defendant is a private entity that owns and/or
3    operates, or contracts to have operated, the Website which is available through the
4    internet to personal computers, laptops, mobile devices, tablets, and other similar
5    technology. Plaintiff contends that Defendant’s Website is a sales and service
6    establishment whose operations affect commerce and a public accommodation
7    subject to Title III of the ADA. 42 U.S.C. §12181(7); 12182(a); 28 C.F.R. §§
8    36.104, 36.201(a). Defendant denies that its Website is a public accommodation or
9    a place of public accommodation or is otherwise subject to Title III of the ADA.
10         8.    A related cause of action, arising from the same nucleus of operative
11 facts and arising out of the same transactions, is brought under the Unruh Civil
12 Rights Act, which act expressly incorporates the ADA. Supplemental jurisdiction is
13 exercised with respect to that claim, which, because it does not relate to a
14 construction-related accessibility complaint, would not be subject to the heightened
15 pleading and filing requirements that California imposes on high-frequency
16 litigants. See Cal. Civ. Proc. Code §§ 425.50, 425.55; Cal. Gov’t Code § 70616.5.
17         9.    This Court has jurisdiction over this action under 28 U.S.C. §§ 1331
18 and 1345, and 42 U.S.C. § 12188. The Parties agree that venue is appropriate.
19                              AGREED RESOLUTION
20         10.    Plaintiff and Defendant agree that it is in the Parties’ best interest to
21 resolve this lawsuit on mutually agreeable terms without further litigation.
22 Accordingly, the Parties agree to the entry of this Consent Decree without trial or
23 further adjudication of any issues of fact or law raised in the Complaint.
24         11.   The exercise of supplemental jurisdiction is appropriate with respect
25 to the related cause of action, which arises from the same nucleus of operative facts
26 and transactions, under the Unruh Civil Rights Act, which expressly incorporates
27 the Americans with Disabilities Act.
28
1          In resolution of this action, the Parties hereby AGREE and the Court
2   expressly APPROVES, ENTERS, AND ORDERS the following:
3                                     DEFINITIONS
4          12.   “Effective Date” means the date on which this Consent Decree is
5   entered on the Court’s Docket Sheet following approval by the Court.
6          13.   “Person(s) with a visual impairment” means any person who has a
7   visual impairment who meets the legal definition of blindness in that they have a
8   visual acuity with correction of less than or equal to 20 x 200.
9          14.   “Reasonable Efforts” means, with respect to a given goal or
10 obligation, the commercially reasonable efforts that a reasonable person in
11 Defendant’s position would use to achieve that goal or obligation and with
12 respect to Defendant’s Website (as defined below) shall mean commercially
13 reasonable efforts to improve the existing level of accessibility of the Website to
14 Persons with a visual impairment by using the Worldwide Web Consortium’s
15 Web Content Accessibility Guidelines WCAG 2.0 Level AA Success Criteria (as
16 defined therein) (“WCAG 2.0 AA”) as a guideline to make such improvements.
17 Any disagreement by the Parties as to whether Defendant has used Reasonable
18 Efforts as provided for under this Consent Decree shall be subject to the dispute
19 resolution procedures set forth in paragraphs 19 and 21 through 32 of this Consent
20 Decree. Reasonable Efforts shall be interpreted so as not to require Defendant to
21 undertake efforts whose cost, difficulty or impact on Defendant or its affiliates’
22 Website-related operations would constitute an undue burden, as defined in Title III
23 of the ADA but as applied to Defendant’s consumer focused merchandise-selling
24 Website-related operations, or would otherwise require efforts that are not
25 commercially reasonable, technically feasible or constitute a fundamental alteration
26 of the Website’s features or primary use.
27        15.   The Website, as initially defined in Paragraph 4 above, means the
28 U.S. portion of the eCommerce webpages owned and operated by or on behalf of
1    Defendant that allow consumers to obtain information about Defendant’s
2    products and purchase products on-line for delivery to their homes or places of
3    business in some geographic areas. “Website” does not include any mobile
4    applications or Third-Party Content (as defined below), nor does it apply to any
5    portions of the Website directed at business users or Defendant’s business
6    partners, or those designated for internal use by Defendant or its affiliates or to
7    websites not owned, operated or controlled by Defendant but that are linked from
8    or to Website or its mobile applications.
9          16.    Third-Party Content means web content that is generated by a third
10 party and not owned, coded, managed, operated by or on behalf of Defendant, or
11 hosted on the Website.
12                                         TERM
13         17.   The term of this Consent Decree shall commence as of the Effective
14 Date and remain in effect for twenty-four (24) months from the Effective Date.
15                 COMPLIANCE WITH TITLE III OF THE ADA
16                      AND THE UNRUH CIVIL RIGHTS ACT
17         18.   Web Accessibility Conformance Timeline: Defendant shall use
18 Reasonable Efforts to improve the existing level of accessibility of the Website to
19 Persons with a visual impairment as set forth in paragraph 15 hereof by no later
20 than twenty-four (24) months from the Effective Date (the “Compliance Date”;
21 the period from the Effective Date to the Compliance Date shall be the
22 “Modification Period”).
23         19.   Plaintiff’s Right to Conduct Compliance Audit: Plaintiff (through
24 Plaintiff’s counsel) shall have the right to perform, at his own cost, his own
25 accessibility testing of the Website. Plaintiff (through Plaintiff’s counsel) shall
26 have thirty (30) days from the end of the Modification Period to identify to
27 Defendant in writing any ways in which they reasonably believe and contend that
28 Defendant has not substantially complied with its obligations under paragraphs
1    14 and 18. Such written notice shall specify in detail the alleged breach and the
2    reason why Plaintiff believes that Defendant has not substantially complied with
3    its obligations under paragraphs 14 and 18. If Plaintiff does not raise any issues
4    in writing within the applicable 30-day time frame, Plaintiff will be deemed to
5    have waived any and all remaining rights to challenge the accessibility of the
6    Website. If Plaintiff raises any purported failure(s) of Defendant to substantially
7    comply with its obligations under paragraphs 14 and 18 in writing within the
8    permitted 30-day window provided above, the Parties (through their respective
9    counsel) shall meet and confer within sixty (60) days thereafter in good faith to
10 determine a resolution of the issue(s); provided, however, that Plaintiff
11 acknowledges and waives any and all rights that she may otherwise have to
12 recover from Defendant any damages, attorneys’ or experts’ fees, costs,
13 expenses, or disbursements of any kind related to any such activity.
14                        SPECIFIC RELIEF TO PLAINTIFF
15         20.   Specific Relief: Plaintiff and Defendant have agreed to settle all
16 matters relating to costs, damages, attorneys’ fees, experts’ fees, and other financial
17 matters through a separate confidential settlement agreement, the terms of which
18 regarding changes to Defendant’s Website are consistent with this Consent Decree
19 (the “Settlement Agreement”). The Settlement Agreement shall be provided to
20 the Court in camera for inspection and review if the Court so requires in order to
21 extend its enforcement jurisdiction over the terms of the Settlement Agreement.
22                  PROCEDURES IN THE EVENT OF DISPUTES
23         21.   The procedures set forth in Paragraphs 19 and 21 through 32 must be
24 exhausted in the event that Plaintiff alleges that Defendant has failed to meet its
25 obligations pursuant to this Consent Decree. There will be no breach of this Consent
26 Decree by Defendant in connection with such allegations until all such procedures
27 have been exhausted.
28
1          22.   Plaintiff will notify Defendant in writing if it believes that the Website
2    is in any way not compliant with this Consent Decree in accordance with the
3    timeline and procedures set forth in Paragraph 19.
4          23.   If any issue remains unresolved following the Parties’ compliance with
5    procedures set forth above, within ninety (90) days thereafter, the Parties will each
6    have an additional sixty (60) days to select an expert and the two selected experts
7    will mutually select an independent expert (the “Accessibility Consultant”) with
8    experience in accessible website design who will evaluate the particular item(s)
9    raised based on whether those item(s) of the Website are in substantial
10   conformance with Defendant’s obligations under paragraphs 14 and 18.
11         24.   The Parties agree that no breach of this Consent Decree shall be
12   deemed to have occurred unless (a) the Accessibility Consultant determines that the
13   particular item(s) of the Website is not in substantial conformance with
14   Defendant’s obligations under paragraphs 14 and 18 and (b) Defendant fails to
15   remedy the issue within a reasonable period of time of not less than ninety (90)
16   days of receiving the Accessibility Consultant’s written opinion. If the
17   Accessibility Consultant believes that a reasonable time to remedy the items found
18   to be not usable is longer than 60 days, then the Parties may agree on a longer time
19   period without leave of Court so long as the extension is documented in writing
20   and executed by the Parties to this Agreement or their respective counsel.
21         25.   Should the Parties thereafter have a dispute regarding an issue raised
22   in a notice given under Paragraph 19 after the procedures in Paragraphs 23
23   through 24 have been exhausted, the dispute shall be handled pursuant to the
24   procedures set forth in Paragraphs 26 through 31 below.
25         26.   If a Party believes that any other Party has not complied with any
26   provision of the Consent Decree, that Party shall provide the other Party with
27   Notice of Non-Compliance containing the following information: (i) the alleged
28   act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
1    Decree that are involved; (iii) a statement of the remedial action sought by the
2    initiating party; and (iv) a brief statement of the specific facts, circumstances and
3    legal argument supporting the position of the initiating party.
4          27.   Within forty-five (45) days of receipt of a Notice pursuant to
5    Paragraph 26, the non-initiating Party shall respond to the initiating Party in
6    writing.
7          28.   Within fourteen (14) days after the response described in Paragraph 27,
8    the Parties shall informally meet and confer and attempt to resolve the issues raised
9    in the Notice.
10         29.   If the matters raised in a Notice provided pursuant to the above are
11   not resolved within forty-five (45) days of the initial meet and confer required
12   by Paragraph 28, either Party may submit the unresolved matters to nonbinding
13   mediation before a mediator chosen by the Parties. If the designated mediator is
14   unable to serve as mediator or the Parties cannot agree to a mediator, then a
15   mediator affiliated with Judicial Arbitration & Mediation Services (“JAMS”)
16   shall be appointed. All costs of any mediation shall be borne equally by the Parties.
17   Each Party shall bear their own attorney fees and expert fees in connection with
18   any mediation.
19         30.   If the dispute is not resolved in mediation, the Parties then will
20   submit the matter for binding arbitration before a single arbitrator affiliated with
21   JAMS. The arbitration hearing shall be conducted at a mutually convenient
22   location and pursuant to JAMS Streamlined Arbitration Rules and Procedures.
23   Those Rules will be modified as necessary to ensure that the hearing is held as
24   soon as practicable after the submission to arbitration, and that a written decision
25   on the matter is rendered within sixty (60) days of the last hearing date. The
26   award of the arbitrator will be enforceable in this Court. All costs of any
27   arbitration shall be borne equally by the Parties. The successful Party may
28
1    recover their attorney fees and expert fees in connection with any arbitration, in
2    an amount as determined by the arbitrator.
3           31.   Any of the time periods set forth in Paragraphs 24 through 30 may be
4    extended by mutual agreement of the Parties.
5           32.   Any notice or communication required or permitted to be given to the
6    Parties hereunder shall be given in writing by e-mail and by overnight express mail
7    or United States first class mail, addressed as follows:
8
                  To Plaintiff:
9                                    Andrew Baracco
10                                   c/o Azar Mouzari, Esq.
                                     Beverly Hills Trial Attorneys
11                                   468 N. Camden Drive, Suite 238
12                                   Beverly Hills, CA 90210
13                                   Telephone (310) 858-5567
                                     Facsimile (424) 286-0963
14                                   Email: azar@bhtrialattorneys.com
15
                  To Defendant:
16                                   Adrienne Landau Designs, Inc.
17                                   c/o Malcolm I. Lewin, Esq.
                                     Morrison Cohen LLP
18                                   909 Third Ave.
19                                   NY, NY 10022
                                     Telephone: 212-735-8625
20                                   Facsimile 212-735-8708
21                                   Email: mlewin@morrisoncohen.com
22                                     MODIFICATION
23
           33.    No modification of this Consent Decree shall be effective unless in
24
     writing and signed by authorized representatives of all Parties.
25
26
27
28
1
                       ENFORCEMENT AND OTHER PROVISIONS
2
            34.   The interpretation and enforcement of this Consent Decree shall be
3
4    governed by the laws of the State of California. This Court shall retain jurisdiction

5    over this matter for purposes of enforcement of this Consent Decree in accordance
6    with its terms.
7           35.   Except for the Settlement Agreement, this Consent Decree contains
8    the entire agreement of Plaintiff and Defendant concerning the subject matter
9    described and addressed herein, and no other statement, promise, or agreement,
10   either written or oral, made by any party or agent of any party, that is not
11   contained in this Consent Decree shall be enforceable.
12          36.   If any provision of this Consent Decree is determined to be invalid,
13   unenforceable, or otherwise contrary to applicable law, such provision shall be
14   deemed restated to reflect as nearly as possible and to the fullest extent
15   permitted by applicable law its original intent and shall not, in any event, affect
16   any other provisions, all of which shall remain valid and enforceable to the fullest
17   extent permitted by applicable law.
18                                 PERSONS BOUND
19         37.    This Consent Decree shall be binding on the Parties and their
20 successors and assigns. In the event that Defendant seeks to transfer or assign all or
21 part of its interest in any service covered by this Consent Decree, and the successor
22 or assign intends on carrying on the same or similar use of the Website or online
23 services, then the successor or assignee shall be solely responsible for the
24 obligations remaining under this Consent Decree for the duration of the remaining
25 term of the Consent Decree.
26       38.    The Parties to this Consent Decree expressly intend and agree that
27 this Consent Decree shall inure to the benefit of any persons with a visual
28 impairment who seek to access the Website, which visually-impaired persons shall
1    constitute third-party beneficiaries to this Consent Decree. Such third-party
2    beneficiaries shall be entitled to enforce the provisions of this Consent Decree
3    against Defendant and enforce the dispute resolution provisions herein.
4          39.    Plaintiff and Defendant agree that, as of the date of entry of this
5    Consent Decree, litigation is not “reasonably foreseeable” concerning the
6    matters described herein and alleged in the Complaint. To the extent that any of
7    the Parties previously implemented a litigation hold to preserve documents,
8    electronically stored information, or things related to the matters described in
9    Paragraph 3, the Party is no longer required to maintain such a litigation hold.
10 Nothing in this paragraph relieves any Party of any other obligations imposed by
11 this Consent Decree.
12         40.    The signatories represent that they have the authority to bind the
13 respective Parties to this Consent Decree.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1                       CONSENT DECREE HAS BEEN READ
2          41.    This Consent Decree has been carefully read by each of the
3    Parties, and its contents are known and understood by each of the Parties.
4    This Consent Decree is signed freely by each Party executing it. The Parties
5    each had an opportunity to consult with their counsel prior to executing the
6    Consent Decree.
7    Agreed and Consented to:
8
     Dated: December 18, 2019           /s/ Andrew Baracco
9                                       Andrew Baracco, Individually
10
11
12 Dated: December 18, 2019             Adrienne Landau Designs, INC.

13                                      By: /s/ Adrienne Landau
                                        Its: President & CEO
14
15
16
     IT IS SO ORDERED.
17
18
19 Dated: December 20, 2019             __________________________________
                                        JOHN A. KRONSTADT
20                                      UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
